Name: Commission Regulation (EEC) No 673/86 of 27 February 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 61 /6 Official Journal of the European Communities 4. 3 . 86 COMMISSION REGULATION (EEC) No 673/86 of 27 February 1986 on the supply of various lots of skimmed-milk powder as food aid Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), amended by Regulation (EEC) No 1886/83 (6) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 3768/85 (4), and in particular Article 7 (5) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 1 223 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skimmed-milk powder as food aid on the special terms set out in Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12 . 1982, p. 1 . ( 2) OJ No L 54, 23 . 2 . 1985, p. 1 . 0 OJ No L 148 , 28 . 6 . 1968 , p. 13 . 4) OJ No L 362, 31 . 12 . 1985 , p. 8 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . (6 OJ No L 187, 12 . 7. 1983 , p . 29 . 4 . 3 . 86 Official Journal of the European Communities No L 61 /7 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985 (a) legal basis Council Regulation (EEC) No 457/85 (b) purpose Commission Decision of 9 July 1985 2. Recipient ComitÃ © SupÃ ©rieur des Secours Libanais, Beyrouth 3 . Country of destination Lebanon 4. Stage and place of delivery fob 5 . Representative of the recipient Ambassade de Liban, rue Guillaume Stocq 2, B- 1 050 Bruxelles Tel . 649 94 60 , telex 22547 AMBAN B 6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'Ã LA RÃ PUBLIQUE LIBANAISE' 12 . Shipment period Before 30 April 1986 13 . Closing date for the submission of tenders 17 March 1986 14. In the case of a second invitation to tenderl pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : I (a) shipment period Before 31 May 1986 (b) closing date for the submission of tenders 21 April 1986 15 . Miscellaneous C) No L 61 /8 Official Journal of the European Communities 4. 3 . 86 Description of the lot B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Uganda 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 323 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 1 1 . Supplementary markings on the packaging 'UGANDA 0264201 / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASSA IN TRANSIT TO MOROTO / UGANDA' 12. Shipment period Before 30 April 1986 13 . Closing date for the submission of tenders 17 March 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 May 1986 21 April 1986 15. Miscellaneous n o 4. 3 . 86 No L 61 /9Official Journal of the European Communities Description of the lot C 1 . Programme : 1985 (a) legal basis Council Regulation (EEC) No 457/85 (b) purpose Commission Decision of 23 October 1985 2. Recipient (6) 3 . Country of destination Guinea Bissau 4 . Stage and place of delivery cif Bissau 5 . Representative of the recipient (2) (3) Ambassade de GuinÃ ©e Bissau, avenue F. Roosevelt 70, B- 1 050 Bruxelles  Tel . 647 08 90 Telex 63631 EGBB B 6 . Total quantity 300 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 September 1985 10 . Packaging 25 kg 1 1 . Supplementary markings on the packaging 'LEITE DESNATADO EM PÃ  / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A REPÃ BLICA DA GUINÃ -BISSAU' 12. Shipment period Before 30 April 1986 13 . Closing date for the submission of tenders 17 March 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 31 May 1986 (b) closing date for the submission of tenders 21 April 1986 15 . Miscellaneous 0 No L 61 / 10 Official Journal of the European Communities 4 . 3 . 86 Description of the lot D 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination " Djibouti 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3) 6 . Total quantity 1 ( 10 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 1 1 . Supplementary markings on the packaging 'DJIBOUTI 0255101 / ACTION OF THE WORLD FOOD PROGRAMME / DJIBOUTI' 12 . Shipment period Before 31 March 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 4. 3 . 86 Official Journal of the European Communities No L 61 / 11 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2 . (3) The successful tenderer shall make immediate contact with the beneficiary to determine the necessary shipping papers . (4) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4 . (5) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel , and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (6) Beneficiary : M. Bartolomeu Simoes Pereira, Ministre de la Coordination Ã ©conomique, du Plan et de la CoopÃ ©ration Internationale, Bissau  GuinÃ ©e Bissau .